DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 9-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/18/2022.
Applicant’s election without traverse of Claims 1-8 and 14-20 in the reply filed on 04/18/2022 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 8, and 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "each of the transitions of two abutting edges" in the fourth line of the claim.  There is insufficient antecedent basis for this limitation in the claim, therefore it is generally unclear where a “transition” is being measured from or how they are defined.
Claim 8 recites the limitation "the inner dimensions of the horizontal, circumferential flange,…" in line 7.  There is insufficient antecedent basis for this limitation in the claim, therefore it is generally unclear which dimension is being further limited.
Claims 16-18 fail to cure the deficiencies.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5, 14, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dainippon (JP 2011002056 A).
Regarding claims 1-2 and 14, Dainippon teaches a clamshell packaging comprising a tray folded out of a single sheet of material, the tray having at lest two adjacent pool parts (i.e. top and bottom), each pool part having a bottom wall and upstanding walls (23/32; see Fig. 1) arranged around the circumferential edge of the bottom wall; a circumferential, horizontal flange (11) arranged to the tray to at least some upper edges of the upstanding walls; and a plastic barrier foil (303) arranged in the at least two adjacent pool parts and extending onto and substantially covering the circumferential, horizontal flange, wherein the at least two adjacent pool parts are hingedly connected to each other along an upper edge of a respective upstanding wall (see Figures 17-22), such that the at least two adjacent pool parts can be hinged on top of each other to form a closed box, and wherein the circumferential, horizontal flange comprises a seal zone extending along the full length of the flange, wherein the seal zone is line symmetrical along a hinge line at the upper edge of the connected walls (see Fig. 22).
Regarding claims 5 and 16, Dainippon teaches a clamshell packaging wherein the plastic barrier foil is a laminate of at least a skin foil layer and a release medium layer, wherein the skin foil layer is in direct contact with the tray (see Abstract and Figures 21-22).  Examiner considers a thermoplastic resin and associated heat seal adhesive to be a  and a “skin foil layer”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4, 7, 15, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dainippon in view of Jensen (US 5735454 A).
Regarding claims 3-4, 7, 15, and 18-19, Dainippon discloses the claimed invention except for the flange being provided with tabs.  Jensen teaches cohesive self-latching trays forming a clamshell container wherein a circumferential, horizontal flange is provided with two tabs (30; see Fig. 2), each arranged on opposite sides and line asymmetrically.  Examiner notes that the tabs make the flange wider in parts where the tab(s) are present.  It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to add tabs to Dainippon’s flange in order to provide a projection that a user may grip to open the container from (Jensen; Col 1 lines 35-50).
Claims 6 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dainippon in view of Sorenson (US 5332147 A).
Regarding claims 6 and 17, Dainippon discloses the claimed invention except for a slot provided along the hinge line.  Sorenson teaches a buckle-proof clamshell carton  wherein the carton is provided with a slot (20) arranged in the upstanding walls along a hinge line (10; see Fig. 16).  It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to modify Dainippon’s clamshell carton to include a slot along the folded hinge line in order to prevent the container from buckling when opening and closing (Sorenson; Col 2 lines 25-35).
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dainippon in view of Westvaco (EP 0419068 A2).
Regarding claim 8, Dainippon discloses the claimed invention except for a device for sealing the clamshell carton.  Westvaco teaches a composite paperboard and polymer package comprising a device for sealing the package comprising a mold (31/32) for accommodating a first part of a tray with a horizontal circumferential flange on  an upper surface of the mold (see Figures 8-9); a heated frame movable on top of the upper surface (Col 6 lines 1-5), wherein inner dimensions of the heated frame correspond to inner dimensions of the horizontal, circumferential flange, such that a second container part can extend through the heated frame, while the horizontal, circumferential flange is clamped between the mold and the frame to seal the container (see Fig. 11).  It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to modify Dainippon’s container by using the sealing device taught by Westvaco in order to ensure that the containers are sealed properly for food storage (Westvaco; Col 2 lines 14-30).
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dainippon in view of Jensen as applied to claim 3 above, and further in view of Sorenson.
Regarding claim 20, Dainippon, as modified above, discloses the claimed invention except for a slot provided along the hinge line.  Sorenson teaches a buckle-proof clamshell carton  wherein the carton is provided with a slot (20) arranged in the upstanding walls along a hinge line (10; see Fig. 16).  It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to further modify Dainippon’s clamshell carton to include a slot along the folded hinge line in order to prevent the container from buckling when opening and closing (Sorenson; Col 2 lines 25-35).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R DEMEREE whose telephone number is (571)270-1982. The examiner can normally be reached 9:00 am - 5:00 pm, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN J NEWHOUSE can be reached on (571)272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER R DEMEREE/Primary Examiner, Art Unit 3734